                                                        1 IRA L. GOTTLIEB (SBN 103236)
                                                          igottlieb@bushgottlieb.com
                                                        2 LISA C. DEMIDOVICH (SBN 245836)
                                                          ldemidovich@bushgottlieb.com                                       JS-6
                                                        3 HECTOR DE HARO (SBN 300048)
                                                          hdeharo@bushgottlieb.com
                                                        4 BUSH GOTTLIEB, A Law Corporation
                                                          801 North Brand Boulevard, Suite 950
                                                        5 Glendale, California 91203-1260
                                                          Telephone: (818) 973-3200
                                                        6 Facsimile: (818) 973-3201
                                                        7 Attorneys for IBEW and IBEW Local 11
                                                        8 DWAYNE P. MCKENZIE (SBN 175162)
                                                          dmckenzie@coxcastle.com
                                                        9 KEVIN M. HANNIFAN (SBN 288135)
                                                          khannifan@coxcastle.com
                                                       10 COX CASTLE & NICHOLSON LLP
                                                          2029 Century Park E. Fl. 21
                                                       11 Los Angeles, CA 90067
                                                          Telephone: (310) 284-2200
                                                       12 Facsimile: (310) 284-2100
                801 North Brand Boulevard, Suite 950
                   Glendale, California 91203-1260




                                                       13 Attorneys for High-Light Electric, Inc.
BUSH GOTTLIEB




                                                       14                              UNITED STATES DISTRICT COURT
                                                       15                            CENTRAL DISTRICT OF CALIFORNIA
                                                       16
                                                       17 INTERNATIONAL BROTHERHOOD                          CASE NO. 8:19-cv-01166-JVS (ADSx)
                                                          OF ELECTRICAL WORKERS;
                                                       18 INTERNATIONAL BROTHERHOOD
                                                          OF ELECTRICAL WORKERS,                             ORDER FOR DISMISSAL WITH
                                                       19 LOCAL 11,                                          PREJUDICE
                                                       20                    Petitioner,
                                                       21              vs.                                   Complaint Served:       June 20, 2019
                                                       22 HIGH-LIGHT ELECTRIC, INC.,
                                                                                                             Judge: Hon. James V. Selna
                                                       23                    Respondent.
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                            686485v2                                                      Case No. 8:19-cv-01166-JVS (ADSx)
                                                                                    [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                                       1                                               ORDER
                                                       2               The Joint Stipulation is approved. The entire action is hereby dismissed with
                                                       3 prejudice.
                                                       4
                                                       5 DATED: December 6, 2019
                                                       6
                                                       7
                                                       8
                                                                                                        HON. JAMES V. SELNA
                                                       9                                             UNITED STATES DISTRICT COURT
                                                       10
                                                       11
                801 North Brand Boulevard, Suite 950




                                                       12
                   Glendale, California 91203-1260




                                                       13
BUSH GOTTLIEB




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                            686485v2
                                                                                                          2               Case No. 8:19-cv-01166-JVS (ADSx)
                                                                                    [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
